Citation Nr: 1704007	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  04-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1967, and served on active duty for training from July 1974 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2007, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is of record. 


REMAND

The Veteran's service personnel records indicate that she served on active duty from February 1967 to December 1967, and served on active duty for training from July 1974 to August 1974.  However, the VA records system also includes a notation stating that she served on active duty from January 1973 to January 1975.  Because of that discrepancy, remand is necessary to verify the Veteran's periods of service.  

In March 2015, the Board remanded the claim to obtain a VA medical opinion, written by a neurologist, regarding the etiology of the Veteran's multiple sclerosis.  In the remand instructions, the Board requested that the VA examiner answer specific questions regarding the etiology of multiple sclerosis.  In the July 2015 VA opinion, when asked to provide an opinion as to the approximate date of onset of multiple sclerosis, the examiner stated that the disability was first diagnosed in February 2001 without further explanation.  The Board notes that such an opinion, stating the date of diagnosis rather than the date of approximate onset, is not sufficient for adjudication.  In reply to two other queries by the Board, the examiner again provided short answers, consisting of single sentences, without further clinical explanation.  A remand is necessary to obtain an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates of the Veteran's service, to include attempting to verify any service from January 1973 to January 1975 as shown in the VBMS electronic system.

2.  Obtain a VA medical opinion regarding the etiology of multiple sclerosis from a VA medical doctor neurologist.  The examiner must review the claims file and the opinion should note that review.  In reviewing the evidence, the examiner should note:

(a)  The Veteran's service medical records do not include findings indicating treatment or diagnosis for MS.  However, in May 1967, the Veteran was seen for treatment of mild heat exhaustion.  Also in May 1967, she was seen with reports of numbness in the fingertips.  No diagnosis was made in either instance.  

(b)  After separation from service, in June 1972, the Veteran reported experiencing a two-year history of polyarthralgias of the knees and fingers.  A treatment provider questioned whether she had a chronic tissue disease or systemic lupus erythematosus (SLE).  In diagnosing SLE, the examiner noted that the proper tests had been ordered.

(c)  Another June 1972 record described the diagnosis of SLE as questionable.  The record noted a history of recurrent arthralgias, easy bruising, and pain in the knees and in the small joints of the hand.

(d)  During treatment in November 1972, the Veteran reported having aches all over her body, abdominal pain, and stiffness of the hands and knees.

(e)  Another June 1972 record described the diagnosis of SLE as questionable.  The record noted a history of recurrent arthralgias, easy bruising, and pain in the knees and in the small joints of the hand.

(f)  During treatment in November 1972, the Veteran reported experiencing aches all over her body, abdominal pain, and stiffness of the hands and knees.

(g)  During hospital treatment in June 1973 for gastroenteritis, the Veteran was assessed with arthralgias of unknown etiology.
 
(h)  A record dated in November 1977 notes a history of lupus since 1971.  That report notes that the Veteran's sister had multiple sclerosis.

(i)  In May 1995 the Veteran was involved in a car accident.  During VA treatment in June 1995, she reported a one-week history of headache, double vision, nausea, vomiting, slurred speech, altered gait, muscular contractions, and fasciculations in the arms and legs.  MRI and lumbar punctures were both negative.

(j)  During VA treatment in October 1996, the physician noted a history of lupus since age 18, with flare-ups in the past two years manifested by joint pain, migratory arthralgias, mouth and nose sores, malar rash, and late afternoon fevers.

(k)  The Veteran was diagnosed with multiple sclerosis in 2001, then described as a relapsing-remitting type.
	
(l)  In an August 2003 VA record, the Veteran reported that, 20 years prior, she had burning and tingling in the upper and lower extremities and visual problems that were diagnosed as SLE and treated with steroids.  She reported stopping steroids in 1995 after a fracture to her cervical spine but that the symptoms continued and she had difficulty speaking, decreased coordination, and left facial pain.  However, a lumbar puncture was not consistent with MS, and MRI showed non-specific white matter changes.

(m)  In a September 2003 VA hospital record, the Veteran noted a history of MS symptoms that began in late 2000, consisting of altered speech and gait and trigeminal neuralgia. 

(o)  The Veteran has submitted internet articles which suggest that diagnosing multiple sclerosis is difficult and often results in misdiagnoses.  One article suggests that symptoms of SLE mimic multiple sclerosis. 

(p)  In an April 2011 VA medical examination report, a VA examiner opined that the Veteran's MS was less likely than not related to service because there was no relationship between SLE and MS without further explanation.  The Board notes that opinion was considered inadequate as it did not include any clinical explanation and did not comment as to whether the Veteran's in-service and immediate post-service SLE symptoms might have actually been misdiagnosed multiple sclerosis symptoms.  

(q)  In statements received in May 2011, May 2012, and December 2012, the Veteran asserted that she always has had multiple sclerosis and was misdiagnosed with SLE.

(r)  In a June 2014 VA medical examination report, a VA psychiatrist opined that the Veteran's multiple sclerosis was not incurred in service or within seven years of separation from service.  In making that opinion, the examiner did not comment on the Veteran's in-service reports of heat exhaustion and numbness symptoms which the Veteran claims were related to multiple sclerosis.  In addition, the Board found that a psychiatrist, while a medical professional, was not the proper specialist to comment on the etiology of multiple sclerosis.  

(s)  In a July 2015 VA opinion, a VA examiner was asked by the Board to answer questions regarding the etiology of multiple sclerosis.  When asked to opine as to the approximate date of onset of multiple sclerosis, the examiner stated that the disability was first diagnosed in February 2001 without further explanation, rationale, or evidence to support the date of onset.  In reply to two other queries by the Board, the examiner provided short answers, consisting of single sentences, without further clinical explanation.  

Therefore, having reviewed the claims file, the Board requests that a medical doctor neurologist offer the following opinions.  In making the opinions, the examiner should answer the questions fully, referencing the clinical data used to support the opinions:   
:

(a) What is the approximate date of onset of currently diagnosed multiple sclerosis? 

(b) Is it at least as likely as not (50 percent or greater probability) that SLE was misdiagnosed in service and immediately post-service and that the symptoms shown were actually multiple sclerosis? If so, what is the evidence that suggests that conclusion?

(c) Is it is at least as likely as not (50 percent or greater probability) that currently diagnosed multiple sclerosis had its initial onset during the Veteran's period of active duty or within seven years following separation from active duty on December 15, 1967?

(d) If the Veteran is found to have had active duty until January 28, 1975, is it is at least as likely as not (50 percent or greater probability) that currently diagnosed multiple sclerosis had its initial onset during the Veteran's period of active duty or within seven years following separation from active duty on January 28, 1975?

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

